DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the compound shown below wherein m is 1, claims 1, 4, 6, 9-10, 17, and 22-25 and 27-30 in the reply filed on 06/11/2018 is acknowledged. Election was made without traverse in the reply filed on 06/11/2018.

    PNG
    media_image1.png
    164
    301
    media_image1.png
    Greyscale

In the amendment filed 12/30/2019, Applicant amended the independent claim 1 to no longer include triazine as a possible substituent thereby canceling the elected species. The search was broadened in order to identify an examinable species supported by the instant claims and/or specification. The examinable species was as follows: a compound of formula II wherein n is 1, R1 is a dibenzofuran, and R2 to R6 are each phenyl.
 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 
Response to Amendment
The Amendment filed on 06/07/2021 has been entered. Claims 1, 4-11, 16-18, 22-25, 27, and 29-31 remain pending in the application with claims 4-5,7- 8, 10-11, 17 and 31 withdrawn from consideration. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 6, 9, 16, 18, 22, 23, 25, 27 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa et al (JP 2003109759) (Hasegawa) in view of Okida et al (JP 2005281563) (Okida).

It is noted that when utilizing JP 2003109759 and JP 2005281563, the disclosures of the reference are based on the machine translation made of record because the references are published in the Japanese language. The machine translation may have been paraphrased in attempt to correct obvious mistranslation and syntax errors.

In reference to claim 1, 6, 9, 16, 18 and 30, Hasegawa teaches a compound of formula 1 as shown below,

    PNG
    media_image2.png
    361
    624
    media_image2.png
    Greyscale

for example wherein in the formula (1), n is 4 (Hasegawa [0008]), each Ark is a phenyl group, one Ark’ is a heteroaryl group and each other Ark’ is a phenyl group (Hasegawa [0014]-[0016]). 

Hasegawa discloses the compound of formula 1 that encompasses the presently claimed compound, including wherein in the formula (1), n is 4, each Ark is a phenyl group, one Ark’ is a heteroaryl group and each other Ark’ is a phenyl group. Each of the disclosed substituents from the substituent groups of Hasegawa are considered functionally equivalent and their selection would lead to obvious variants of the compound of formula (1).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application, in the absence of unexpected results, to have selected these substituents among those disclosed for the compound of formulas (1) to provide the compound described above, which is both disclosed by Hasegawa and encompassed within the scope of the present claims and thereby arrive at the claimed invention.

k’ is, e.g. a benzofurans or dibenzofuran as instantly claimed but teaches that it has a total of 5 to 14 carbon atoms and heteroatoms, is preferably an aromatic heterocyclic group containing at least one of a nitrogen atom, an oxygen atom and a sulfur atom and gives examples including furyl, thienyl, indolyl carbazolyl, ‘and the like’ (Hasegawa [0017]).  The ordinarily skilled artisan would immediately recognize dibenzofuran or dibenzothiophene to be an aromatic heterocyclic group containing a total of 5 to 14 carbon atoms and heteroatoms that meet the teaching of furyl, thienyl, carbazolyl and the like. 

Furthermore, with respect to the difference, Okida teaches in analogous art arylsilane materials comprising disilyl bonds that are substituted with aryl or heteroaryl groups for use in organic electronics such as electroluminescent devices and exemplifies heteroaryl groups including many of the groups exemplified by Hasegawa and further including benzofuran, dibenzofuran, benzothiophene and dibenzothiophene (Okida [7]-[9]; [16]). It would have been obvious to the ordinarily skilled artisan before the filing of the instant application to have selected dibenzofuran as the heteroaryl group for use in the material of Hasegawa in the absence of unexpected results from such a selection. 
That is, the substitution of the dibenzofuran of Okida for the furyl, thienyl, carbazolyl and the like of Hasegawa, absent unexpected results, would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application with the predictable result of preparing a material for an organic electroluminescent device. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (See MPEP § 2143, B).	

For Claim 1: Reads on formula II wherein n is 1, one of R1 to R8 is dibenzofuran and the rest is phenyl. 
For Claim 6: Reads on wherein R1 to R8 are each aryl or heteroaryl. 
For Claim 9: Reads on wherein one of R1 to R8 is 
    PNG
    media_image3.png
    61
    107
    media_image3.png
    Greyscale
 wherein X is O and each other is 
    PNG
    media_image4.png
    61
    67
    media_image4.png
    Greyscale
. 
For Claim 16: Reads on 
    PNG
    media_image5.png
    147
    173
    media_image5.png
    Greyscale
 wherein X is O.
For Claim 18: Reads on wherein n is 1.
For Claim 30: Reads on a formulation comprising the compound of formula II wherein n is 1, one of R1 to R8 is dibenzofuran and the rest is phenyl.

In reference to claim 22, Hasegawa in view of Okida teaches the compound as described above for claim 1 and further teaches that the compound is included in an organic electroluminescent device having an organic light emitting layer and an organic carrier transporting layer between a cathode and an anode wherein one of the organic layers comprises the compound (Hasegawa [0007]). Hasegawa does not describe a discrete device example comprising this exact material. 

However, given that Hasegawa discloses the device that encompasses the presently claimed device, including an anode, a cathode, and an organic light emitting layer and an organic carrier transporting layer between a cathode and an anode wherein one of the organic layers comprises 
For Claim 22: Reads on the claimed device structure comprising a compound of formula II wherein n is 1, one of R1 to R8 is dibenzofuran and the rest is phenyl.

In reference to Claim 23, Hasegawa in view of Okida teaches the device as described above for claim 22 and further teaches that the material of formula (1) is used in the light emitting layer as a conductive compound in combination with another emitting material (Hasegawa [0027]). Hasegawa does not describe a discrete device example comprising this exact material.

However, given that Hasegawa discloses the that encompasses the presently claimed device, including wherein the compound of formula (1) is used in the light emitting material as a conductive compound in combination with another emitting material, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application, to use the device structure, which is both disclosed by Hasegawa and encompassed within the scope of the present claims and thereby arrive at the claimed invention. 

Hasegawa does not expressly state that the material is used as a host. However, given the description of Hasegawa it is clear that the ‘conductive compound’ is capable of functioning as such and recitation of a specific name for the materials role does not distinguish the device structure. Furthermore, the claimed and prior art device structures are identical. Where the In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 (I).

In reference to claim 25, Hasegawa in view of Okida teaches the device as described above for claim 22 including wherein the compound of formula (1) is included in an organic carrier transporting layer. 
Reads on wherein the layer is a transporting layer that includes the compound. 

In reference to claim 27, Hasegawa in view of Okida teaches the device as described above for claim 22 including wherein the compound of formula (1) is included in an organic light emitting layer.  

While Hasegawa does not expressly state that the compound is a delayed fluorescent emitter, the compound is identical in structure to the instantly claimed compound. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 (I). Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims. General Electric v. Jewe Incandescent Lamp Co., 67 USPQ 155. Titanium Metal Corp. v. Banner, 227 USPQ 772. Applicant bears In re Fitzgerald, 205 USPQ 597, 195 USPQ 430.

Claims 24 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa in view of Okida and further in view of Miura et al (JP 2013048190) (Miura).

In reference to claims 24, Hasegawa in view of Okida teaches devices for example as described above for claim 23 comprising another material in the light emission material that emits light.

Hasegawa in view of Okida does not expressly teach that the material is a transition metal complex as instantly claimed.

With respect to the difference, Miura teaches a phosphorescent dopant for use in an organic light emitting device for example the compound D-1 (Miura [0046]) as shown below and further teaches that the use of this compound as a dopant in the light emitting layer of a device improves luminous efficiency and device lifetime (Miura [0018]. 


    PNG
    media_image6.png
    145
    258
    media_image6.png
    Greyscale


For Claim 24: Reads on an iridium complex comprising a ligand 
    PNG
    media_image7.png
    255
    228
    media_image7.png
    Greyscale
 wherein each of X1 to X11 is a carbon, Rb represents tri substitution and is alkyl or a combination of aryl and alkyl groups. 

In reference to claim 29, Hasegawa in view of Okida and Miura teaches a device as described above for claim 24 and further teaches that such OLED devices are useful in various consumer products including large screen displays and lighting etc. (Miura [0104]). Hasegawa in view of Okida and Miura does not exemplify such a device.

However, given that Hasegawa in view of Okida and Miura discloses the device that encompasses the presently claimed device, including  wherein it is employed as a consumer product including a large screen display or lighting product, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application, to use the device type, which is both disclosed by Hasegawa in view of Miura and encompassed within the scope of the present claims and thereby arrive at the claimed invention. 


Response to Arguments
Applicant’s arguments with respect to the claims have been fully considered but are not found convincing for at least the following reasons. 

Applicant argues that Hasegawa does not teach or suggest compounds of formula (I) which requires that a t least one of R1 to R8 meets the instantly claimed limitations as being either a phenyl further substituted with a limited group of substituents or otherwise be one of select aryl or heteroaryl groups as instantly claimed. 

This argument has been fully considered but not found convincing for at least the following reasons. Initially, Applicants remarks directed towards formula (I) of the instant claims are interpreted to be in regard to formula (II) as the rejections set forth are directed to the claimed compounds of formula (II) and not to formula (I). Additionally, the teachings of Hasegawa do not limit the heteroaryl groups nor the substitution of the aryl groups of Ark and Ark’ as argued by Applicant. Hasegawa merely sets forth a small number of exemplary aryl, heteroaryl and substituent groups and is clear in not being limited to these examples (i.e. wording such as “and the like”…). Furthermore, as indicated above herein, the ordinarily skilled artisan would, given the teachings of the art as a whole, the additionally recited prior art teachings of Okida and the level of the ordinarily skilled artisan, instantly recognize groups such as dibenzofuran to be within 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean M DeGuire whose telephone number is (571)270-1027.  The examiner can normally be reached on Monday to Friday, 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sean M DeGuire/Examiner, Art Unit 1786                                                                                                                                                                                                        
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786